Citation Nr: 0503470	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for thoracic spine 
disability, including as secondary to service-connected 
traumatic arthritis of the cervical spine with wedging C5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 lists his active duty service from 
August 1975 to August 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2001, a statement 
of the case was issued in August 2002, and a substantive 
appeal was timely received in August 2002.  

The Board notes that there is a prior final denial on the 
issue of service connection for low back disability.  The 
current issue has been styled by the RO as involving the 
thoracic spine.  The Board therefore finds that a new and 
material evidence analysis is not required in this case.  See 
generally 38 U.S.C.A. §§ 7105, 5108 (West 2002). 

The Board also notes that service connection has already been 
established for cervical spine disability.  It is therefore 
appropriate to consider the current appellate issue involving 
thoracic spine disability on both direct and secondary 
service connection bases.  See generally 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004). 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is claiming that when he injured his neck in 1975 
during service, he damaged the thoracic region of his back.  
The veteran's claims folder is replete with post-service 
treatment records for a thoracic spine disorder.  During an 
October 2003 VA examination, the veteran was diagnosed with 
traumatic arthritis of the thoracic spine.  The examiner 
opined that the veteran's difficulty with the thoracic spine 
was less likely than not secondary to the difficulty with the 
cervical spine.  The examiner also stated that there was 
nothing in the claims file to reflect a diagnosis and/or 
treatment of the thoracic spine during that time frame, 
although the veteran had complained of symptoms since the 
onset of the accident in 1975.  

Although the veteran's service medical records do not appear 
to be complete, available service medical records do indicate 
that the veteran was treated for his entire back after 1975.  
A February 1978 entry showed that the veteran complained of 
back pain over his entire back, most pain was in the top 
middle back.  The entry indicated that the veteran had 
problems with his back since 1975.  A March 1978 record 
showed that the veteran complained of pain in the mid back 
apparently since physical training.  

The October 2003 VA medical opinion is somewhat unclear in 
light of the above service medical records entries.  The 
examiner's opinion suggests that the examiner may have based 
the etiology opinion on a lack of a medical diagnosis during 
service although the symptomatology during service appears to 
have been recognized by the examiner.  The Board stresses 
that service connection does not require that there be a 
medical diagnosis of disability during service.  If a 
currently medically diagnosed disability was manifested 
during service, then service connection is warranted.  The 
Board believes additional development of the medical evidence 
is warranted to clarify these apparent discrepancies. 

In view of the need to return the case to the RO for 
additional development of the evidence, the Board believes it 
also appropriate to direct that the veteran be furnished 
additional notice under the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Although the veteran has been provided 
VCAA notice regarding his service connection claim for damage 
to the thoracic region as secondary to his service-connected 
arthritis of the cervical spine, it is not clear that the 
veteran has been furnished proper VCAA notice concerning 
direct service connection for damage to the thoracic region.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran with 
a VCAA notice to include service 
connection on a direct basis.  The notice 
should be in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, (c) the 
information and evidence that the veteran 
is expected to provide, and (d) any 
pertinent evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his thoracic 
spine disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the back complaints 
documented in the veteran's service 
medical records (variously referred to a 
as low back, mid-back, upper back) and 
symptoms noted at those times were 
manifestations of any current chronic 
thoracic spine disorder.  A detailed 
rationale for all opinions expressed 
should be furnished.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  The RO should consider the 
underlying claim on both a direct service 
connection basis and on a secondary 
service connection basis.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


